Motion, insofar as it seeks leave to appeal from an order of the Appellate Division which affirmed an order of Supreme Court, dated December 21, 1979, denied. Motion, insofar as it seeks leave to appeal from an order of the Appellate Division *876which affirmed an order of Supreme Court, dated January 28, 1980, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution. Twenty dollars costs and necessary reproduction disbursements to petitioner-respondent.